Citation Nr: 0405538	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  97-10 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a right hip injury. 

WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.  He had service in the Army Reserves from 
November 1966 to November 1970, and from March 1974 to July 
1976.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In September 1999, the Board issued a decision finding that 
new and material evidence had not been received to reopen 
claims for service connection for a psychiatric disability 
and residuals of a right hip injury.  The veteran appealed 
the Board's decision to the Untied States Court of Appeals 
for Veterans Claims (Court).  In March 2001, the Court 
vacated the Board's September 1999 decision and remanded the 
matter to the Board for adjudication. 

In September 2001, the Board remanded the veteran's claims to 
the RO for additional development.  The case has been 
returned to the Board for appellate review.  

In an October 2003 rating decision, the RO granted service 
connection for an anxiety disorder, panic attacks and alcohol 
abuse and assigned an initial 100 percent evaluation.  The 
United States Court of Appeals for the Federal Circuit has 
held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  See Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997.)  As the appellant has not filed a notice of 
disagreement as to any aspect of the granted issue, no 
appellate issue remains as to the claim of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.  Id.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, a review of the claims files does not reveal 
that the appellant has been provided notice pursuant to VCAA 
relative to the issue on appeal, to include what evidence he 
is to submit and what evidence VA will obtain.  

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims files 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claim of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
residuals of a right hip injury and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Such notice should include the specific 
records the RO is unable to obtain, the 
efforts that the RO has made to obtain 
those records, and any further action to 
be taken by the RO with respect to the 
claim.  The appellant and his 
representative, if any, must then be 
given an opportunity to respond.   

2.  Thereafter, if additional evidence is 
received, the RO should re-adjudicate the 
issue on appeal.  If such action does not 
grant the benefit sought, the RO should 
provide the appellant a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




